Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on November 22, 2019, and Drawings filed on November 22, 2019.
2.	Claims 1–21 are pending in this case. Claim 1, 8, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 4-5, 7, 11-12, 14, 18, 19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yankovich et al., Pub. No.: 2019/0251616A1, in view of Seo et al., Pub. No.: 2018/0146257A1. 
With regard to claim 1:
Yankovich discloses a computer-implemented method for providing one or more product designs using an intelligent design platform (paragraph 18: “In another exemplary implementation, the enhanced product recommendation service may determine product customization parameters for generating a custom product that is specifically designed based on analyzing the input media. For example, a customized product can be designed based on various characteristics of the activity that are identified by analyzing the input media. The product customization parameters may be determined based on output characteristics that indicate a specific shape and/or specific dimensions of an output that results from the activity. As a specific but non-limiting example, consider a scenario in which the output of the activity is substantially uniformly dimensioned triangularly-shaped potato slices. In this example, the enhanced product recommendation service may identify the shape and dimensions of the output potato slices and may generate product customization parameters for generating a custom product that is specifically designed to generate substantially similar potato slices to those manually created by the user.”), the method comprising: receiving, by a design generation system of the intelligent design platform, a product indicator that indicates a product that is to be designed (paragraph 53 and 54: “Then, based on having identified the activity being performed by the user 124, the enhanced product recommendation service 102 and/or activity identification engine 104 thereof may determine related product data 206 that indicates one or more products that are usable in association with the activity and/or to produce a similar result (e.g., output) as the activity. In some instances, the related product data 206 that is generated based on analyzing the exemplary input media 200 may indicate multiple products that are usable in association with the activity and/or to generate the output 142 identified in the exemplary input media 200. In the illustrated example, the related product data 206 indicates that both a mandolin slicer and a lever operated French fry cutter are usable in association with the activity and/or to generate the output 142 identified by analyzing the exemplary input media 200.Turning now to FIG. 3, illustrated is an exemplary system 300 for analyzing input media 110 of a user 124 engaging in an activity and determining physical measurements associated with various aspects of the activity. For example, the system 300 may identify measurements (e.g., in terms of length, width, height, etc.) of a piece of equipment 138 that the user 124 is operating to engage in the activity. As another example, the system 300 may identify measurements between one or more items that are identified within the input media 110. Based on the identified measurements, the system 300 may determine product customization parameters 306 for generating a customized product 310 that is designed to assist the user 124 perform the activity.”); transmitting, by the design generation system, a request to a contextual requirements system of the intelligent design platform, the request comprising the product identifier and requesting one or more contextual requirements (paragraph 57: “The enhanced product recommendation service 102 may deploy the product customization engine 302 to analyze the activity being performed by the user 124 within the input media 110 and identify various aspects of the activity that can be improved upon by specifically designing a product to assist with the activity. For example, in the illustrated scenario, the product customization engine 302 may determine that the range of motion of the left hand of the user 124 is restricted as compared to the right hand of the user 124. The product customization engine 302 may further determine that the cause of this restricted range of motion is the way that the user 124 is holding the first equipment 138(1) (e.g., awkwardly squeezing the selfie stick between the left arm and the torso). As described in more detail with regard to FIG. 4B, the product customization engine 302 may then determine product customization parameters 306 for generating a custom product 310 that mitigates one or more aspects of the activity being performed by the user 124. For example, based on observing that the manner in which the user 124 is holding the first equipment 138(1) results in some inadvertent difficulty (e.g., the restricted range of motion), product customization parameters 306 may be determined for generating a customized product 310 that eliminates the need for the user 124 to hold the first equipment 138(1) in order to position the user 124 within the field of view of the user device 128.”); determining, by the contextual requirements system, one or more context models based on the product identifier (paragraph 45: “Based on the activity characteristics data 108 that is determined in association with the activity the user 124 is engaging in, the enhanced product recommendation service 102 may identify a product 134 that is usable is association with the activity. Generally, the product 134 that is identified is designed to improve an ability to easily perform the activity by, for example, reducing the amount of time the activity takes, improving ergonomics of performing the activity, increasing an output rate of the activity, eliminating a need to perform one or more tasks of a determined activity task sequence, etc. In some implementations, the enhanced product recommendation service 102 may analyze product data 116 that may be associated with one or more retail services to identify an existing product that is usable for generating the output 142 that results from the activity. For example, based on identifying that the user 124 is slicing whole potatoes into conventionally shaped French fries, the enhanced product recommendation service 102 may identify an existing mandolin slicer that is specifically designed for (among other things) converting whole potatoes into conventionally shaped French fries. In some implementations, the enhanced product recommendation service 102 may identify multiple different existing products that are usable in association with the activity. For example, based on identifying that the user 124 is slicing whole potatoes into conventionally shaped French fries, the enhanced product recommendation service 102 may identify both a mandolin slicer and a lever-operated restaurant quality French fry cutter.”), each context model in the set of context models being generated based on one or more scenes represented in a digital video (paragraph 50: “Turning now to FIG. 2, illustrated is exemplary input media 200 that is suitable for analysis by the activity identification engine 104 to determine exemplary activity characteristics data 108. The exemplary input media 200 may graphically represent a user 124 engaging in an activity. As illustrated, the exemplary input media 200 graphically represents the user 124 operating an item of equipment 138 for converting a raw material 140 into an output 142. In this example, the activity identification engine 104 analyzes the exemplary input media 200 which may include the video 114 that is generated by the virtual assistant device 126. By deploying machine learning techniques to analyze the video 114 using the image recognition model 106, the activity identification engine 104 identifies various items to generate identified items data 202. In the specifically illustrated but nonlimiting example, the activity identification engine 104 may identify each of whole potatoes, the hands of the user 124, a kitchen knife, and a pile of uncooked French fries. In some instances, the activity identification engine 104 may classify and/or label identified items. For example, as illustrated, the identified items data 202 includes labels that are individually associated with identified items. That is, the first identified item of “hands” is labeled as the user 124, the second identified item of “Kitchen Knife” is labeled as the equipment 138, etc.”), providing, by the contextual requirements system, a set of contextual requirements to the design generation system based on one or more context models in the set of context models (paragraph 57: “ The enhanced product recommendation service 102 may deploy the product customization engine 302 to analyze the activity being performed by the user 124 within the input media 110 and identify various aspects of the activity that can be improved upon by specifically designing a product to assist with the activity. For example, in the illustrated scenario, the product customization engine 302 may determine that the range of motion of the left hand of the user 124 is restricted as compared to the right hand of the user 124. The product customization engine 302 may further determine that the cause of this restricted range of motion is the way that the user 124 is holding the first equipment 138(1) (e.g., awkwardly squeezing the selfie stick between the left arm and the torso). As described in more detail with regard to FIG. 4B, the product customization engine 302 may then determine product customization parameters 306 for generating a custom product 310 that mitigates one or more aspects of the activity being performed by the user 124. For example, based on observing that the manner in which the user 124 is holding the first equipment 138(1) results in some inadvertent difficulty (e.g., the restricted range of motion), product customization parameters 306 may be determined for generating a customized product 310 that eliminates the need for the user 124 to hold the first equipment 138(1) in order to position the user 124 within the field of view of the user device 128.”); and inputting, by the design generation system, a set of aggregate requirements to a generative design tool that generates the one or more product designs based on the set of aggregate requirements (paragraph 58 and 59: “The product customization engine 302 may further analyze the input media 110 to generate physical measurements data 304 in association with various aspects of the activity being performed by the user 124. For example, in the illustrated scenario, the product customization engine 302 may determine a length measurement association with the first equipment 138(1). Additionally, or alternatively, the product customization engine 302 may determine a distance measurement between two or more identified items. For example, a distance between various pieces of the second equipment 138(2) can be determined. In various implementations, the product customization parameters 306 may be determined based at least in part on the physical measurements data 304. For example, in the illustrated scenario, the product customization engine 302 may observe that the individual pieces of second equipment 138(2) exist and then reenter the field of view of the user device 128 toward the top of their trajectory. Therefore, the product customization engine 302 may generate product customization parameters 306 for a customized “selfie-stick” that is relatively longer than the “selfie-stick” the user 124 is observed to operate in the input media 110 so that the second equipment 138(2) remains visible within the field of view of the user device 128 throughout the user 124 performing the activity. The product customization parameters 306 may then be transmitted to a customization facility 308 for generating the customized product 310 that is specifically designed by the enhanced product recommendation service 102 based on observing the user 124 perform an activity. In some implementations, a product recommendation 120 may be generated to recommend the customized product 310 to the user 124 and/or to inform the user 124 of various aspects of the customized product 310. For example, the product recommendation 120 may include a graphical representation of the customized product 310 (which may be a computer rendered representation using machine learning techniques described herein prior to the customized product 310 being physically manufactured). The product recommendation 120 may further include descriptive details of how the customized product 310 is designed to improve the ability of the user 124 to perform the observed activity.”), the set of aggregate requirements comprising at least one contextual requirement from the set of contextual requirements (paragraph 57: “ The enhanced product recommendation service 102 may deploy the product customization engine 302 to analyze the activity being performed by the user 124 within the input media 110 and identify various aspects of the activity that can be improved upon by specifically designing a product to assist with the activity. For example, in the illustrated scenario, the product customization engine 302 may determine that the range of motion of the left hand of the user 124 is restricted as compared to the right hand of the user 124. The product customization engine 302 may further determine that the cause of this restricted range of motion is the way that the user 124 is holding the first equipment 138(1) (e.g., awkwardly squeezing the selfie stick between the left arm and the torso). As described in more detail with regard to FIG. 4B, the product customization engine 302 may then determine product customization parameters 306 for generating a custom product 310 that mitigates one or more aspects of the activity being performed by the user 124. For example, based on observing that the manner in which the user 124 is holding the first equipment 138(1) results in some inadvertent difficulty (e.g., the restricted range of motion), product customization parameters 306 may be determined for generating a customized product 310 that eliminates the need for the user 124 to hold the first equipment 138(1) in order to position the user 124 within the field of view of the user device 128.”).
Yankovich does not specifically discloses the aspect of determining, by the contextual requirements system, a set of context models based on the product identifier; each context model in the set of context models being generated based on one or more scenes represented in a digital video, each scene depicting a contextual use of the product. 
However Seo discloses the aspect of determining, by the contextual requirements system, a set of context models based on the product identifier (fig. 4B, the product identifier is product related to a specific show, paragraph 116: “When the input for requesting the information about the products related to the broadcast content is received, the electronic apparatus 100 may output a product list including one or more products related to the broadcast content. In this case, the electronic apparatus 100 may output the product list by using a thumbnail image of a scene in the broadcast content related to each product, but is not limited thereto. For example, referring to FIG. 4B, the electronic apparatus 100 may output a product list 410 including one or more products related to the drama “ABC.” The products related to the drama “ABC” may include products shown in the drama “ABC,” e.g., clothes, shoes, bags, and accessories worn by and cosmetics used by characters of the drama “ABC,” or products similar to the products shown in the drama “ABC,” but are not limited thereto.”); each context model in the set of context models being generated based on one or more scenes represented in a digital video, each scene depicting a contextual use of the product (paragraph 119: “The electronic apparatus 100 according to an exemplary embodiment may output an image of a scene in the broadcast content related to the selected product. In this case, the output image may be a still image or a short video having a length of several to several ten seconds, but is not limited thereto. For example, referring to FIG. 4B, the electronic apparatus 100 may output a video clip 413 of a scene in the drama “ABC” including the “AAA lipstick.” Here, the electronic apparatus 100 may output the video clip 413 of a scene in the drama “ABC” where a heroine uses the “AAA lipstick”, but is not limited thereto.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Seo to Yankovich multiple videos with context models will be used to help identify contextual requirements to help more precisely determine the contextual requirements needed for designing the product and help design the products that fit the needs of different contextual situations. 

Claim 8 is rejected for the same reason as claim 1. 

Claim 15 is rejected for the same reason as claim 1. 

Claim 2, 3, 9, 10 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yankovich et al., Pub. No.: 2019/0251616A1, in view of Seo, and further in view of Rachidi, Pub. No.: 2020/0226651A1:
With regard to claims 2, 9, 16: 
Yankovich and Seo do not disclose the method of claim 1, further comprising: receiving a superset of tagged images comprising images responsive to the product identifier; and defining a set of tagged images comprising tagged images from the superset of tagged images, the set of tagged images being defined based on a distribution of context represented in tags of the tagged images, context models being provided based on the set of tagged images. 
However Rachidi discloses The method of claim 1, further comprising: receiving a superset of tagged images comprising images responsive to the product identifier (paragraph 42 and 43: “ FIG. 6 illustrates an exemplary flow diagram of a method 600 for discovering at least one tagged UGC comprising a product from a plural UGC, in accordance with an exemplary embodiment of the present invention. The method 600 may include, at step 602, identifying plural tags to be associated with each of the plural UGC and probability of each of the plural tags to be associated with products in each of the plural UGC, based on an artificial intelligence model. Tagged UGC images are obtained and the tagged UGC images associated with different products within them. The tagged UGC image may be such as an image of a product selected from a product catalog and the tag may be a product tag. Product tags may include information about products listed in a product catalog. A tag may describe some specific image properties related to the product. For example, in the case of a garment, the tag may describe the product as “soft”, “cotton”, “washable”, “fit to size” and the like.
[0043] The tagged UGC images are further labelled by the artificial intelligence models. The labelling of the tagged UGC images involves adding metadata indicating probabilities of the tags to be associated with a product in the UGC images. The artificial intelligence models may output probabilities, such as, 75% confident that primary color in the product is RED, 60% confident that the product is a dress, etc. Further, at step 604, the method 600 may include associating the plural tags and the probability of each of the plural tags with products in each of the plural UGC. At least one artificial intelligence model performs mass tagging and labelling of the UGCs from the third party service providers 112 with products in a product catalog. Each product in the UGCs is associated with multiple tags. The artificial intelligence model may be a neural network model, a nearest neighbor model, a k-nearest neighbor clustering model, a singular value decomposition model, a principal component analysis model, or an entity embeddings model.”); and defining a set of tagged images comprising tagged images from the superset of tagged images, the set of tagged images being defined based on a distribution of context represented in tags of the tagged images, context models being provided based on the set of tagged images (paragraph 44: “The method 600 may include, at step 606, selecting a first one of the plural tags associated with a product. At step 608, the method 600 may include generating at least one subset of the tagged UGC images based on the probability of the first one of the plural tags associated with the product and at step 610, the method 600 may include discovering at least one tagged UGC image comprising the product, from the subset of the tagged UGC images based on the probability of the first one of the plural tags. For a product, the library of the tagged UGC images is searched to obtain a subset of the tagged UGC images based on the probabilities of the tags being associated with the product. The subset can be ordered by probability ranks, and may be cut off by some probability threshold. From the subset of the tagged UGC images, at least one tagged image with the highest probability of a tag being associated with the product is discovered to comprise the product.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Rachidi to Yankovich and Seo so the system can identify tagged image related to the requirements and provide the system tagged images with context models to help find the necessary context requirements. 

With regard to claims 3, 10, 17:
 Yankovich and Seo and Rachidi disclose the method of claim 2, wherein each tagged image depicts a respective scene represented in a digital video (Seo paragraph 119: “The electronic apparatus 100 according to an exemplary embodiment may output an image of a scene in the broadcast content related to the selected product. In this case, the output image may be a still image or a short video having a length of several to several ten seconds, but is not limited thereto. For example, referring to FIG. 4B, the electronic apparatus 100 may output a video clip 413 of a scene in the drama “ABC” including the “AAA lipstick.” Here, the electronic apparatus 100 may output the video clip 413 of a scene in the drama “ABC” where a heroine uses the “AAA lipstick”, but is not limited thereto.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Seo to Yankovich so the tags can be used to access related video and can be used for contextual models.  


Claim 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yankovich et al., Pub. No.: 2019/0251616A1, in view of Mallela, Pub. No.: 2019/0318222A1. 
With regard to claim 6, 13, 20:
Yankovich and Seo do not disclose the aspect of receiving designer-provided requirements; and providing the set of aggregate requirements based on the designer-provided requirements and the set of contextual requirements, the set of aggregate requirements comprising at least one designer-provided requirement.
However Mallela discloses the aspect wherein The method of claim 1, further comprising: receiving designer-provided requirements (paragraph 16: “In the planning phase the application would ask the user multiple inputs and queries related to their idea and product. The application is designed on real time business plan formats to acquire maximum number of input in order to model and design the prototype to the most optimum level. The first level of input is based on identification product or service stakeholders. This step prompts the user to think out of the box and foresee the ultimate goal and usage of the product and service. In this manner, the user inputs the maximum utility of the product or service coming ahead of the stage of ideology. FIG. 3 indicates the flow and all inputs required from the user.”); and providing the set of aggregate requirements based on the designer-provided requirements ( paragraph 23: “In the next stage the system matches the requirements and design features to make the first product model. By combining and matching the features and requirements the system comes up with actual design requirements for the product or service the user had in mind as an idea or raw format.”) and the set of contextual requirements (paragraph 17: “The same stage further intervenes and asks the user to input the identify the needs of stakeholder for the product or service. The system would ask multiple uses and needs for each stakeholder in order to further mapping and gather common and out of the way, requirements and needs in order to make a comprehensive flow and business plan. FIG. 3 indicates the flow, where multiple inputs are taken from the user in order to define the features to meet design requirements.”), the set of aggregate requirements comprising at least one designer-provided requirement (paragraph 16: “In the planning phase the application would ask the user multiple inputs and queries related to their idea and product. The application is designed on real time business plan formats to acquire maximum number of input in order to model and design the prototype to the most optimum level. The first level of input is based on identification product or service stakeholders. This step prompts the user to think out of the box and foresee the ultimate goal and usage of the product and service. In this manner, the user inputs the maximum utility of the product or service coming ahead of the stage of ideology. FIG. 3 indicates the flow and all inputs required from the user.”).It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Mallela to Yankovich and Seo so design requirement can come from both designer and contextually to help more precisely determine the requirements needed for designing the product and help design the products that fit the needs of different contextual situations and that would fit the design decisions of the designer.


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook, Pub. No.: 2019/0114699A1: Disclosed is a system and method for dynamically designing, selecting and purchasing multi-component products, such as consumer or industrial products, or portions thereof. The system and method presents a large universe of available components for multi-component products, and permits consumers to select components for, and ultimately construct, component-by-component, virtual renditions of products, and view real world three-dimensional simulations of the finished products, and allows the rendering of the products in any one of a number of backgrounds, themes, decors, etc.

Almazan et al., Pub. No.: 2020/0151521A1:  The category corresponding to a product tag (e.g., input data) may be identified by a CNN from metadata located in an image or an image file of a product tag. In examples disclosed herein, metadata is data (e.g., information) that provides information about other data (e.g., a retail product tag). In some examples, metadata of a retail product tag image includes a description, an identifier, camera details such as shutter speed, focal depth, etc., keywords related to the image such as captions, titles, comments, etc., and administrative information such as licensing rights, restrictions on use, etc.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179